DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	According to claim 1, a modulation circuit configured to generate a plurality of phase shifts (see Figure 1 (below), Phase Shift1 and Phase Shift2), select a phase shift based on the plurality of phase shifts and introduce the selected phase shift (Figure 1, Selected Phase Shift) into one of a reference signal (Figure 1, Reference Signal) and a feedback signal (note: since the claim recites one of a reference signal and a feedback signal, Examiner is considering the reference signal only) to generate a phase shifted signal (Figure 1, Phase Shifted Signal).
[AltContent: rect][AltContent: ][AltContent: ]
[AltContent: textbox (Phase Shift1)]                        Unity Signal

[AltContent: textbox (Selected Phase Shift)][AltContent: textbox (Phase Shifted Signal)][AltContent: roundedrect][AltContent: textbox (Reference Signal)]	


[AltContent: textbox (Phase Shift2)]



Figure 1                              

As noted in Figure 1 (above) the Selected Phase Shift, Reference Signal and Phase Shifted Signal are in the same location because claim 1 recites an arbitrary reference signal. In other words, since the claim does not define a particular location of the reference signal, 
Janardhanan (primary reference) in Figure 1 discloses these limitations (see Figure 2 below). In Figure 2, the combination of REF1, REF2 and Multiplexer corresponds to the claimed modulation circuit and REF corresponds to the claimed selected phase shift, reference signal and phase shifted signal.
[AltContent: textbox (REF                                   (Selected Phase Shift,                               Reference Signal and                                   Phase Shifted Signal)                               )][AltContent: rect]
[AltContent: textbox (REF1 (Phase Shift1))]
[AltContent: roundedrect]


[AltContent: textbox (REF2 (Phase Shift2))]


Figure 2

However, Applicants admits that the selected phase shift, the reference signal and the phase shifted signal in the claim are different form one another (see page 6 of the Appeal Brief filed on 11/02/20). Hence, prior art of record fails to disclose the selected phase shift, the reference signal and the phase shifted signal in claim 1 are different form one another. Regarding claims 18 and 22, these claims have substantially the same subject matter as claim 1. Hence, claims 18 and 22 are allowed under the same rationale as claim 1.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633